FOURTH AMENDMENT TO


CNG NONEMPLOYEE DIRECTORS' FEE PLAN



 

The CNG Nonemployee Directors' Fee Plan, as amended and restated effective
October 1, 1996, and as subsequently amended by the First, Second and Third
Amendments thereto (the "Plan"), is hereby further amended as follows effective
as of November 30, 1999:

1. By deleting the last sentence of subparagraph (a) of paragraph 4 of the Plan
and inserting in lieu thereof the following:

"By written notice to the Secretary of the Company, a Director may change from
time to time his or her election(s) as to the terms and conditions of payment of
deferred fees to extend the time for receiving payment and/or change the form of
payment, except that (i) no election change shall be effective under the Plan
unless it is filed with the Secretary at least one year prior to the date
payment would have been made to the Director hereunder if the Director had not
made such election change, and (ii) a Director may change the time for receiving
payment only once. Unless the Company, in its sole discretion, decides to
commence payment in a different manner, a Directors' deferred fees shall be paid
in accordance with the Director's last written election(s) as to the terms and
conditions of payment, or changes therein, that are in effect under the Plan."



2. By adding a new subparagraph (d) after subparagraph (c) of paragraph 4 of the
Plan as follows:

"(d) Notwithstanding anything to the contrary herein, the distribution of all or
any portion of a Director's deferred fees will be delayed for a period not to
exceed seven months or may be subject to prior approval by the Compensation
Committee (the "Committee") of the Board of Directors of CTG Resources, Inc. or
any successor thereto ("CTG") or by the Board of Directors of CTG to the extent
that the Company determines that such delay or approval is necessary or
desirable to ensure that any transaction under the Plan will qualify for an
exemption from the liability provisions imposed on the Director under Section
16(b) of the Securities Exchange Act of 1934, as amended, or any rules and
regulations issued thereunder. In the event of any such delay, the undistributed
deferred fees shall continue to be subject to investment adjustment as provided
in paragraph 3 until distribution is made."

3. Except as hereinabove modified and amended, the Plan, as amended, shall
remain in full force and effect.

IN WITNESS WHEREOF, Connecticut Natural Gas Corporation hereby executes this
Fourth Amendment this 14th day of December, 1999.



 

Witness: CONNECTICUT NATURAL GAS CORPORATION



 

S/ Jean S. McCarthy                                                  

